Title: To George Washington from Pierre Charles L’Enfant, 25 December 1783
From: L’Enfant, Pierre Charles
To: Washington, George


                        
                            
                                Votre Excellence
                                Paris le 25 decembre 1783
                            
                            
                                Ayant in-si-que le requeroit d’objet de ma mission fait toute la depeche possible pour me rende à
                                paris, je me suis d’abor supressé de Remettre aux Comtes de Rochambeau, d’Estaing, de grasse au major general marquis
                                de la fayette les depeches dont j’etois chargé pour Eux et ait payez les visites à ceux des officiersResident à paris,
                                qui par leurs cervices et leurs grade dans L’arme francaise pouvoit Etre considéré Comme Cincinnati, Et c’est avec la
                                plus grande satisfaction que je me vois dans ce moment L’organe primitive de leur Reconnaissance Et il n’est pas moins
                                flateux pour moi de pouvoir En informant vôtre Excellence du Succes de ma mission, vous temoignez combien la Nation
                                francaise En general tien à honneur là marque distinctive défféré par l’armé americaine à une illustre position
                                d’elle même, il ne faut que jetter un Regard sur elle pour lire au fond des coeur le sentiment de fraternité qui les
                                interessent toutes du bonheur de l’amerique.
                            Cette institution quil regarde àvec Raison comme un monument Érigé aux vertus republicaine, qu’elle
                                considere comme la base fondamentale d’union Et de cordialité Entre les Etats, comme un bien de plus qui assure la duré
                                de l’amitiée reciproque que la france à vouée à lamerique ne peut Etre vue que dans un jour avantageux, et mise au
                                rang des institution les plus respectable.
                            la permission que son illustre monarque le Roi très cretien vien de donner à ces sujets de porté dans son
                                Royàume L’ordre de la Sociéte des Cincinnati, Est une marque de defference Et une preuve sensible des sentiments de sà
                                majesté Relativement à l’amerique.
                            Experant sous peut de jour àvoir un nombre sufisant dordre pour pouvoir les presenter à ceux des
                                officier designez dans l’institudes Cincinnati je moccuperé aussitot des moyens daccellerer mon retour En amerique avec
                                lenvoy des objets Relative a la Societé. Je suis avec un profond respect, votre Excellence, votre tres humble
                                obeissant servitr
                            
                                L’Enfant
                            
                        
                        Translation
                            Sir,Paris 25th Decr 1783Having made all the dispatch in my way to Paris, that the object of my commission required, I instantly
                                forwarded to the Counts Rochambeau, Destaing, de Grasse; & to the Major General the Marquis de la Fayette, the
                                dispatches with wc. I was charged for them—I have visited such of the Officers, residents in Paris, as might from their
                                services & rank be considered as fit for the Cincinnati—The consideration of my being the primitive organ of
                                their acknowledgments gives me the greatest satisfaction—And, it is not less flattering to me, (when informing your
                                Excellency of the success of my mission,) to be able to assure you how highly honourable the French nation in general,
                                think the distinguishing mark, conferred by the American army; on an illustrious portion of themselves—It is only
                                necessary to behold them, to read impressed on their hearts, the sentiments of fraternal love, wc.  interest them in
                                behalf of America. France, ever devoted to America, considering with reason this institution, as a glorious monument
                                reared to Republican virtue; a fundamental basis of union & cordiality among the States; & a further
                                assurance of the long continuance of a reciprocity of kindness between the two nations, has put it in the rank of the
                                most honourable institutions—The permission, wc, our illustrious Monarch has given his subjects, of bearing in his
                                kingdom the order of the Society of Cincinnati, is a striking proof of the respectful sentiments he cherishes towards
                                America.
                            Hoping in a little time to make up a sufficient number of the order, to present them to those officers
                                who are delegated by the Cincinnati; I shall immediately set out for America. I am with great respect Your Excellency’s
                                very Hble Servant
                            
                                L’Enfant
                            
                            
                                The Marquiss de La Fayette to whom I delivered your letter, has assured me he would undertake the
                                    commission you gave him. He will probably send you by the present opportunity, a state of the demands made by
                                    different people some of which I think deserve some attention; But I shall by the next opportunity, give you a more
                                    circumstantial detail.
                            

                        
                    